Citation Nr: 0717208	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  For the period from March 17, 1997 to July 15, 2001, 
entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  For the period from July 16, 2001 and thereafter, 
entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision granted service connected 
for PTSD and assigned a 30 percent rating for the period from 
March 17, 1997 to July 15, 2001 and a 50 percent rating as of 
July 16, 2001.  The veteran's disagreement with the ratings 
assigned led to this appeal.

The veteran's appeal was previously before the Board in 
October 2003.  At that time, the Board remanded the veteran's 
claims for service connection for a low back disorder and for 
an increased rating for PTSD for further development.  Upon 
remand, the veteran's claim for service connection for a low 
back disorder was granted.  As the veteran did not appeal the 
rating or effective date assigned for his low back 
disability, an issue pertaining to his low back is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  Regarding the veteran's claim for an 
increased rating for PTSD, the RO subsequently issued a March 
2005 statement of the case and the veteran perfected his 
appeal.

As discussed in more detail below, the Board finds that there 
is sufficient evidence of record to grant a 70 percent rating 
for the veteran's PTSD disability from July 16, 2001 to 
November 7, 2005, the day before the veteran's last VA 
psychiatric examination.  Although there is sufficient 
evidence of record to grant a rating of 70 percent for the 
period from July 16, 2001 to November 7, 2005, the issues of 
entitlement to a rating in excess of 30 percent for PTSD the 
period from March 17, 1997 to July 15, 2001, in excess of 70 
for the period from July 16, 2001 and November 7, 2005 (see 
AB v. Brown, 6 Vet. App. 35, 38 (1993)) and in excess of 50 
for the period from November 8, 2005 remain on appeal.  As 
explained in more detail below, these latter issues must be 
remanded to comply with procedural due process of law. 

Accordingly, the veteran's claims for a rating in excess of 
30 percent for the period from March 17, 1997 to July 15, 
2001, in excess of 70 for the period from July 16, 2001 and 
November 7, 2005 and in excess of 50 for the period from 
November 8, 2005 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  This matter is 
addressed in the REMAND portion of the decision below.  


FINDING OF FACT

For the period from July 16, 2001 to November 7, 2005, the 
preponderance of the evidence indicates that the veteran's 
PTSD is at least manifested by a severely impaired ability to 
establish and maintain effective or favorable relationships 
with people.


CONCLUSION OF LAW

For the period from July 16, 2001 to November 7, 2005, the 
criteria for a rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that there is sufficient evidence of record 
to grant a 70 percent rating for service-connected PTSD for 
the period from July 16, 2001 to November 7, 2005.  As VA has 
not yet fully complied with the requirements of the VCAA, the 
veteran's claims for entitlement to a rating in excess of in 
excess of 30 percent for the period between March 17, 1997 to 
July 15, 2001, in excess of 70 for the period between July 
16, 2001 and November 7, 2005 and in excess of 50 for the 
period from November 8, 2005 and thereafter remain open and 
are remanded to the AMC/RO for further development.  

As the claim remains active and the instant decision is 
solely a grant of a higher rating for PTSD, no further 
development is required with respect to the matter addressed 
herein.  

Laws and Regulations

The veteran contends that the ratings assigned his PTSD do 
not adequately contemplate the severity of his symptoms.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating). 

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  In this case, the RO has staged the 
veteran's rating.  

The Board further notes that the rule that "the present 
level of disability is of primary importance," does not 
apply to a Fenderson appeal.  Id.  (Recognizing that this 
rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

The veteran filed his claim for service connection for PTSD 
in April 1993.  During the pendency of the appeal, VA 
modified the rating criteria applicable to the evaluation of 
mental disorders.  See 61 Fed. Reg. 52695 (October 8, 1996), 
effective November 7, 1996.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  The 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel Opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the 
veteran is entitled to the application of the more favorable 
of the two versions of a regulation that was revised during 
his appeal. However, the amended criteria can only be applied 
as of the effective date of amendment.  VAOPGCPREC 3- 2000 
(where amendment is more favorable, Board should apply it to 
rate disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change), 65 Fed. Reg. 33422 (2000); Cf. Dudnick v. Brown, 10 
Vet. App. 79, 79-80 (1997) (applying "most favorable version 
rule" to periods both before and after effective date of new 
criteria pertaining to mental disorders).

As discussed below, the Board finds that the former criteria 
is more favorable to the claim-based on the evidence 
currently of record-and therefore, the grant of a 70 percent 
rating for the period from July 16, 2001 to November 7, 2005 
is based on the former criteria.

PTSD is rated under Diagnostic Code 9411.  The former rating 
criteria (but applicable here as the veteran filed his claim 
prior to November 7, 1996) were located in 38 C.F.R. § 4.132 
(1996) and read as follows:

A 100% rating is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic, symptoms bordering on the 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.

A 70% rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A 50% rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

A 30% rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

Under the current regulations, PTSD is still rated under 
Diagnostic Code 9411 but is evaluated under the General 
Rating Formula for Mental Disorders found at 38 C.F.R. § 
4.130 (2006).



The General Rating Formula for mental disorders reads as 
follows:

A 100% rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70% rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50% rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30% rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupation tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

Factual Background

The veteran underwent a VA psychiatric examination in 
December 1993.  The assessment at that time was that he did 
not meet all of the diagnostic criteria for PTSD.  

The veteran underwent another psychiatric VA examination in 
March 1997.  He gave a history of using alcohol heavily 
during service and he continued to use alcohol and experiment 
with other drugs after service.  He completed a college 
degree in business and economics.  The examiner reported the 
veteran's employment history, which appears not to include 
any term of employment of longer than a year.  It was noted 
that he was currently unemployed.  

The veteran's affect was noted to be somewhat flat and he 
reported periods of depression that lasted up to three weeks.  
He also gave a history of feelings of hopelessness.  He 
denied suicidal ideation, but reported having a plan of 
having a motor vehicle accident.  The veteran's intellect and 
memory were grossly intact and his insight and judgment were 
fair.  He said that he had distressing dreams about Vietnam.  

The veteran was noted to have marked feelings of estrangement 
from others and found to socially isolate himself on the 
piece of land the veteran owns.  The veteran had recently 
been charged with terrorist threats due to confronting 
hunters near his property.  He had set up "booby traps" 
around his house and reported other hyper vigilant behavior.  

The examiner diagnosed the veteran as having PTSD, major 
depression and alcohol dependence (in remission), cannabis 
abuse, and cocaine dependence (in remission).  The examiner 
found that the veteran had a GAF score of 55.  As this is the 
earliest medical evidence containing a confirmed diagnosis of 
PTSD, the RO set the effective date of the grant of service 
connection for PTSD as of the date of this examination.

The veteran underwent an additional VA psychiatric 
examination in July 2001 by the same examiner who performed 
the March 1997 examination.  He complained of having 
outbursts of anger a couple of times a week.  The veteran 
reported that he got into a physical altercation at a bar due 
to a "startle" where he grabbed a guy and knocked him off 
his feet.  

The veteran reported being unemployed for the previous four 
months.  Tit was noted that he is divorced and his last 
personal relationship was 10 years ago.  The veteran 
indicated that an episode of domestic violence led to the 
divorce.  He reported having little contact with his brother 
or son, but had contact with a few friends a couple of times 
a week.

The examiner found that the veteran had poor psychosocial 
functioning.  She further noted that he had poor social 
functioning with little contact with family members and the 
friends he had seemed to be other veterans.  The examiner 
added that the veteran engaged in no recreational pursuits.  

The veteran was fully oriented and his memory and intellect 
were grossly intact.  The examiner found that the veteran had 
no impairment of thought process or communication and the 
veteran denied auditory or visual hallucinations.  The 
veteran did, however, report a feeling of paranoia of being 
betrayed.  He gave a history of suicidal ideation a few days 
before the examination, along with a panic attack four to 
five months ago.  The examiner found that the veteran had a 
GAF of 40.

The veteran underwent another VA psychiatric examination in 
November 2005.  The examiner noted review of the veteran's 
claims file.  The veteran was noted to stay at home most of 
the time, going to town to buy groceries about once a week.  
He attended no social groups but had a friend from the PTSD 
group that came to the veteran's property about 3 times a 
week to hunt.  The examiner noted that he veteran stopped 
attending the PTSD group because there were a couple of group 
members that never let him complete a story he was telling.

The veteran spent his time watching the daily news, reading 
magazines and using the computer to check on news of fellow 
shipmates.  He had an explosive episode during work about six 
weeks previously, and had not worked since.  The veteran also 
reported experiencing nightmares approximately three times a 
month.  He said that he did not keep firearms in his house 
and noted that he would probably kill someone if he had guns 
around.  

The examiner indicated that the veteran was somewhat surly at 
the beginning of the interview and was suspicious of the 
examiner's questions.  The veteran had no hallucinations or 
delusions and no suicidal ideation.  The veteran's judgment 
was good in the tests given during the examination.

The examiner opined that the veteran's poor relationships, 
isolation, explosive temper, hypervigilance and startle 
documented his PTSD.  The examiner explained that the 
veteran's lack of nightmares and pervasive thoughts of 
Vietnam caused her to assign him a higher GAF than the 
previous examiner.  The examiner noted that the veteran's 
daily alcohol use and frequent marijuana use was documented 
but that the use of these drugs did not contribute to the 
veteran's GAF.  The examiner found that the veteran's GAF 
score was 50.

In addition to the three VA examination reports of record, 
the claims file also contains records from the veteran's PTSD 
group and letters from two acquaintances.  The letters detail 
two instances in which the veteran had altercations with 
others; in the one letter, the writer noted that the veteran 
slammed him down into a granite and limestone patio.  This 
appears to be the incident detailed in the July 2001 
examination report.

Analysis

The record contains three VA psychiatric examinations in 
which the veteran's symptoms related to PTSD were discussed 
at length.  After review of the examination reports, the 
Board finds that the July 2001 psychiatric examination report 
indicates that the veteran's psychiatric disability more 
nearly approximates the criteria of a 70 percent rating under 
the rating criteria in effect at the time of the veteran's 
claim.  In arriving at this conclusion, the Board relied upon 
the examiner's description of the veteran's isolation, poor 
social functioning and assignment of a GAF of 40.  As 
detailed above, a GAF of 31 to 40 is assigned when there is 
some impairment in reality testing or communication or when 
there is major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  It is 
apparent that the veteran's social inadaptability had 
severely limited his industrial adaptability.  See 38 C.F.R. 
§ 4.129 (2002).

The Board assigns this 70 percent rating from the date of 
this examination (July 16, 2001) as this is the earliest 
medical evidence indicating that the veteran's PTSD was 
manifested by this level of severity of symptoms.  The Board 
grants the 70 percent rating until November 7, 2005.  On 
November 8, the veteran underwent his most recent VA 
examination; this examination indicated that the veteran was 
no longer experiencing the same level of severity of 
symptoms.  However, as explained in the remand below, 
adjudication of the issues of entitlement to a rating in 
excess of 30 percent for PTSD the period from March 17, 1997 
to July 15, 2001; in excess of 70 for the period from July 
16, 2001 and November 7, 2005; and in excess of 50 for the 
period from November 8, 2005 that remain on appeal must be 
deferred pending the completion of VA's duty to notify the 
veteran.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).

In view of the foregoing, the Board finds that a rating of 70 
percent for the veteran's service-connected PTSD is warranted 
for the period from July 16, 2001 to November 7, 2005.
ORDER

For the period from July 16, 2001 to November 7, 2005, a 70 
percent rating for PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

As outlined above, the Board grants a rating increase to 70 
percent for PTSD for the period from July 16, 2001 to 
November 7, 2005.  The Board remands the veteran's claim for 
additional benefits in order to remedy a due process error.  
The veteran's claim can now be stated as one for a rating for 
PTSD in excess of 30 percent for the period between March 17, 
1997 to July 15, 2001, in excess of 70 for the period between 
July 16, 2001 and November 7, 2005 and in excess of 50 for 
the period from November 8, 2005 and thereafter.  

As explained above, the rating criteria regarding the 
evaluation of PTSD have changed during the pendency of this 
appeal.  The veteran had not been provided a copy of these 
former rating criteria and the RO has not evaluated the 
veteran's disability under this criteria.  Upon remand, the 
veteran should be provided with a copy of these regulations.   

The Board also notes that the veteran was provided a VCAA 
notification letter regarding his claim for an increased 
rating in October 2004.  However, he has not specifically 
been notified to provide all pertinent evidence in his 
possession in regard to his claim for an increased rating for 
PTSD.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Upon remand, the veteran should be provided with such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The veteran must be notified of the 
information and evidence needed to 
substantiate his claim for an increased 
rating for PTSD.  He must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a rating and effective date, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

This letter must include the former and 
current rating criteria for evaluating 
PTSD (General Rating Formula for Mental 
Disorders in effect prior to and from 
November 7, 1996).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

3.  Thereafter, the veteran's claim for 
an increased rating for PTSD in excess of 
30 percent for the period between March 
17, 1997 to July 15, 2001, in excess of 
70 for the period between July 16, 2001 
and November 7, 2005, and in excess of 50 
for the period from November 8, 2005 and 
thereafter must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the veteran remains unsatisfied with any 
of the ratings assigned his PTSD, he and 
his representative must be provided with 
a supplemental statement of the case.  
This supplemental statement must include 
a copy of Diagnostic Code 9411 in effect 
prior to November 7, 1996 and the current 
General Rating Formula for Mental 
Disorders.  The supplemental statement of 
the case should also evaluate the 
veteran's disability under both sets of 
criteria.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


